Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kashirajima et al (US Patent Publication 20150275494 herein after Kashirajima). 
Regarding Claim 1, Kashirajima show a flush toilet configured to discharge waste by flushing the flush toilet with flush water supplied from a flush water source, the flush toilet comprising:  
a bowl (8)  including a bowl-shaped waste receiving surface (16), a rim (18) formed above the waste receiving surface, and a well portion (32a)  provided below the waste receiving surface and configured to store reserved water and form sealing water, Fig.3. 
a discharge trap portion (12), an inlet (near 32) of which is connected to the well portion to discharge the waste;  
a first rim spout portion (22) provided in the rim on one side in a left-right direction of the bowl and configured to perform first rim spout for spouting the flush water forward and form a swirling flow swirling along the rim, Fig.12; and 
a second rim spout portion (24) provided in the rim on another side in the left-right direction of the bowl and configured to perform second rim spout for spouting the flush water having a flow rate smaller than a flow rate of the first rim spout portion (paragraph 55), wherein 
the first rim spout portion (22) includes a first rim spout port disposed further in a front than a front end of the well portion (32a), Fig.11, and 
the second rim spout portion includes a second rim spout port configured to cause the second rim spout to traverse a swirling direction (m) of the swirling flow of the first rim spout and guide the flush water interfering with the swirling flow (M) of the first rim spout to a rear region of the bowl further on a rear side than the well portion, Fig.16.  
Allowable Subject Matter
Claims 2-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN ASHLEY CRANE whose telephone number is (571)270-5198.  The examiner can normally be reached on Mondays & Tuesdays 8 am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on 571-270-3735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAUREN A CRANE/Primary Examiner, Art Unit 3754